Per Curiam.
Set-off had no existence at the common law; relief being had only in equity. Since the statute, this branch of chancery jurisdiction has not been exercised where relief might be had at law; although, for a particular equity not provided for, ehancery will go beyond the statute, and allow of what is called an equitable set-off, by virtue of its original powers. Courts of common law have long exercised the same powers in setting judgments against each other: a matter not provided for in the statute, and therefore constituting perhaps the only equitable jurisdiction which those courts possess. With us equity is administered in the form of law; and, undoubtedly, judgments are frequently reversed for error in the application of legal principles to facts before a jury. But there the error is made apparent on the record, by a bill of exceptions. Here the error is assigned in a summary proceeding not according to the course of the common law; which alone is decisive of the question. In such a case it would be inconvenient, if not impracticable, to judge of the regularity of proceedings which involve the exercise of a legal discretion, guided by facts and circumstances, of which the court in the last resort cannot be judicially apprized; or which, if affidavits were resorted to, it would be incompetent to try. In the exercise of this discretion, a party may, doubtless, suffer injury, without having the means of redress; but so he may in deciding the infinite variety of motions that may be made in the progress of a cause, in regard to which the judges are guided altogether by legal discretion, and *319which, therefore, cannot be made the subject of redress by writ of error. Human institutions are necessarily imperfect; and the inability of courts of error to do complete justice in cases of this sort, would, if the writ lay, render our judicial system less perfect than it now is: so that the inconvenience, if any, is one that must of necessity be borne. For these reasons, we are of opinion that the writ, in this instance, issued improvidently.
Writ of error quashed.